NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                        No. 10-2035
                                       ____________

                           UNITED STATES OF AMERICA

                                            v.

                                  AMON THOMAS,
                                     Appellant
                                   ____________

                           On Appeal from the District Court
                      of the Virgin Islands – Appellate Division
                                  Division of St. Croix
                             (D.C. No. 1-08-cr-00020-001)
                     District Judge: Honorable Raymond L. Finch
                                     ____________

                            Argued December 5, 2011
           Before: FISHER, GREENAWAY, JR. and ROTH, Circuit Judges.

                                (Filed: January 5, 2012)

Alvin E. Entin (Argued)
Entin & Della Fera
110 Southeast 6th Street, Suite 1970
Fort Lauderdale, FL 33301
       Counsel for Appellant

Alphonso G. Andrews, Jr. (Argued)
Office of United States Attorney
1108 King Street, Suite 201
Christiansted, VI 00820
                                       ____________

                              OPINION OF THE COURT
                                   ____________
FISHER, Circuit Judge.

       Amon Thomas (“Thomas”) was convicted for possession of marijuana with intent

to distribute, in violation of 21 U.S.C. § 841(a), manufacture of marijuana, also in

violation of 21 U.S.C. § 841(a), and maintaining a drug-involved premises, in violation of

19 V.I.C. § 608b. Thomas appeals his conviction on the basis that the District Court

erred in denying his motion to suppress. For the reasons set forth below, we will affirm

the judgment of the District Court.

                                             I.

       We write exclusively for the parties, who are familiar with the factual context and

legal history of this case. Therefore, we will set forth only those facts necessary to our

analysis.

       On May 12, 2008, at approximately 8:10 a.m., Officer Samuel Abraham of the

Virgin Islands Police Department (“VIPD”) heard a report over the police radio that

multiple gunshots had been fired in the vicinity of Thomas Malloy Tire Shop in the

Catherine’s Rest area of St. Croix. VIPD Officer Heyliger was in the area at the time and

observed a silver-colored vehicle pass him at a high rate of speed. Shortly thereafter,

VIPD Sergeant Cecil Gumbs informed VIPD Central Control that he witnessed the same

vehicle turn down a dead-end street adjacent to an octagonal-shaped house in Catherine’s

Rest. The octagonal house was located approximately 1,000 feet from Malloy Tire Shop.

Gumbs, Abraham, and Heyliger then met at the octagon-shaped house and began to

proceed down the street on which Gumbs had seen the silver car turn. At approximately


                                              2
8:17 a.m., the officers witnessed a red Mitsubishi Mirage exit a property located at 6-6

Catherine’s Rest and turn toward them. The red car was traveling very slowly, and as it

passed Abraham’s vehicle, Abraham noticed that someone was lying down in the back

seat. Gumbs also testified that the driver was watching the officers. Police stopped the

red Mitsubishi and ordered the occupants to exit the vehicle. The driver, Okimo

Milligan, complied, but the individual in the backseat, later identified as Thomas, waived

his hands indicating that he could not exit the vehicle. Officers soon discovered that he

had a gunshot wound to his abdomen.

         After detaining Thomas and Milligan, officers proceeded to 6-6 Catherine’s Rest,

which was the only property on the street on which residential structures were located.

When they arrived, the officers observed numerous marijuana plants growing on the

property. They also discovered the silver car parked near the back of the residence.

After obtaining a search warrant, police seized 311 marijuana plants and various other

items.

         On July 15, 2008, a grand jury returned a multiple-count indictment against

Thomas and several co-defendants. On January 26, 2009, the District Court held a

hearing on Thomas’s motion to suppress the evidence seized during the search of the 6-6

Catherine’s Rest property. The District Court denied Thomas’s motion on February 19,

2009, reasoning that officers had reasonable suspicion to stop the red Mitsubishi and thus

any evidence seized thereafter was admissible. A jury subsequently convicted Thomas

of: (1) knowingly and intentionally possessing with intent to distribute, or aiding and



                                              3
abetting the possession with intent to distribute, 100 or more marijuana plants, in

violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B)(vii); (2) knowingly and intentionally

manufacturing, or aiding and abetting the manufacturing of, 100 or more marijuana

plants, also in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B)(vii); and (3) maintaining a

drug-involved premises, in violation of 19 V.I.C. § 608b. Thomas filed a timely notice of

appeal.

                                             II.

       The District Court had jurisdiction under 48 U.S.C. § 1612 and 18 U.S.C. § 3231.

We have jurisdiction under 28 U.S.C. § 1291. When considering the denial of a motion

to suppress, “we review the [District] Court’s underlying factual findings for clear error,

and we exercise plenary review over its application of the law to those facts.” United

States v. Mathurin, 561 F.3d 170, 173 (3d Cir. 2009) (citations omitted).

                                            III.

       Thomas argues that officers did not have reasonable suspicion to stop the red

Mitsubishi and thus all evidence seized thereafter should be suppressed as fruit of the

poisonous tree. We disagree. The Fourth Amendment prohibits “unreasonable searches

and seizures.” U.S. Const. amend. IV. A traffic stop is a seizure of the vehicle’s

occupants for purposes of the Fourth Amendment. United States v. Johnson, 592 F.3d
442, 447 (3d Cir. 2010). Although a seizure generally must be effectuated with a warrant

supported by probable cause, under Terry v. Ohio, 392 U.S. 1 (1968), “an officer may . . .

conduct a brief, investigatory stop when the officer has a reasonable, articulable suspicion



                                             4
that criminal activity is afoot.” Illinois v. Wardlow, 528 U.S. 119, 123 (2000). We have

made clear, however, that “an officer cannot conduct a Terry stop simply because

criminal activity is afoot.” United States v. Goodrich, 450 F.3d 552, 560 (3d Cir. 2006)

(citations omitted). Rather, the officer must have “a particularized and objective basis for

believing that the particular person is suspected of criminal activity.” Id. (citation

omitted).

       When evaluating whether there was an objective basis for reasonable suspicion,

“we consider the totality of the circumstances – the whole picture.” United States v.

Brown, 448 F.3d 239, 247 (3d Cir. 2006) (internal marks and citations omitted). “The

principal components of a determination of reasonable suspicion . . . will be the events

which occurred leading up to the stop or search, and then the decision whether these

historical facts, viewed from the standpoint of an objectively reasonable police officer,

amount to reasonable suspicion.” Mathurin, 561 F.3d at 174 (quoting Ornelas v. United

States, 517 U.S. 690, 696 (1996)). Factors that we consider include “the geographical

and temporal proximity of the stop to the scene of the alleged crime” and the lack of

other persons or vehicles in the area. Goodrich, 450 F.3d at 561, 563. Under the

reasonable suspicion standard, we accord substantial deference to the officer’s judgment

based on his “knowledge of the nature and the nuances of the type of criminal activity

that he had observed in his experience.” United States v. Robertson, 305 F.3d 164, 167

(3d Cir. 2002) (citation omitted).




                                              5
       In this case, officers possessed reasonable suspicion that the occupants of the red

Mitsubishi were connected to the shooting that had been reported minutes earlier. Soon

after the shots were heard, a silver-colored vehicle traveling at a high rate of speed was

seen turning onto a dead-end street adjacent to the octagonal-shaped house. Shortly

thereafter, the red Mitsubishi was seen by the officers departing 6-6 Catherine’s Rest,

which was the only property on the street on which buildings were located. Accordingly,

it was entirely reasonable for officers to suspect that any vehicle leaving the property was

connected to the shooting. The officers’ basis for suspicion was strengthened by the fact

that the red Mitsubishi was traveling at an usually slow speed and an individual was

observed lying down in the backseat. Under the circumstances, it was reasonable for

officers to suspect that the individual in the backseat was attempting to avoid police

detection.

       Assuming, arguendo, that the stop was unjustified, the evidence seized from 6-6

Catherine’s Rest was nevertheless admissible against Thomas under the inevitable

discovery doctrine. “If the prosecution can establish by a preponderance of the evidence

that the information ultimately or inevitably would have been discovered by lawful

means . . . then the deterrence rationale has so little basis that the evidence should be

received.” Nix v. Williams, 467 U.S. 431, 444 (1984). Here, even if police had not

stopped the red Mitsubishi and learned that Thomas had been shot, they still would have

investigated 6-6 Catherine’s Rest because it was the only residential property on a dead-

end street and thus, was the likely location of the silver car. Upon arriving at the



                                              6
property, police would have inevitably discovered the marijuana plants growing on the

premises, which were in plain view. At oral argument, Thomas’s counsel argued that

Thomas would never have been tied to the marijuana had it not been for the traffic stop.

We disagree. Thomas resided in the house at 6-6 Catherine’s Rest and thus would have

inevitably become part of any police investigation related to marijuana on the premises.

Accordingly, even if officers lacked reasonable suspicion to stop the red Mitsubishi, the

evidence seized from 6-6 Catherine’s Rest was nevertheless admissible against Thomas.

                                           IV.

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                            7